Exhibit 10.1
MEMBERSHIP INTEREST PURCHASE AGREEMENT
     THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered
into as of August 14, 2008 (the “Effective Date”), by and between STIRR SoCal
Portfolio II, LLC, a Delaware limited liability company (the “Seller”) and
Pacific Office Properties, L.P., a Delaware limited partnership (the
“Purchaser”) all of whom or which shall sometimes collectively be referred to
herein as the “Parties” and individually as a “Party.”
RECITALS
     A. Seller is a Member of and holds a Membership Interest in POP SoCal
Partners, LLC, a Delaware limited liability company (the “Company”). The affairs
of the Company, its management, and the rights, duties, privileges, preferences
and obligations of its members are currently set forth in and governed by that
certain POP SoCal Partners, LLC Limited Liability Agreement dated as of
September 26, 2007 (as amended from time to time, the “LLC Agreement”).
Capitalized terms used in this Agreement without definition shall, unless the
context clearly indicates otherwise, have the meanings ascribed to such terms in
the LLC Agreement.
     B. Seller currently is the manager of the Company and currently owns a
membership interest in the company, in each case as more particularly set forth
in the LLC Agreement (such membership interest of the Seller, as set forth in
such LLC Agreement, being referred to in this Agreement as the “Seller’s
Membership Interest”).
     C. The Company is the sole member of and owns all of the membership
interests in POP SoCal Mezzanine, LLC, a Delaware limited liability company
(“POP Mezz”), and POP Mezz is the sole member of and owns all of the membership
interests in both SoCal GP, LLC, a Delaware limited liability company (“GP LLC”)
and SoCal GP II, LLC, a Delaware limited liability company (“GP II LLC”).
     D. GP LLC is the sole general partner of (and owns an 0.5% economic
interest in) and POP Mezz is the sole limited partner of (and owns a 99.5%
economic interest in), each of the following Delaware limited partnerships:
(i) LaPalma Flex, LP; (ii) Poway Flex, LP; (iii) Via Frontera, LP; (iv) SC
Executive Center, LP; (v) Yorba Linda BP, LP; (vi) Gateway Corporate Center, LP;
and (vii) Savi Tech Center, LP (collectively, the “SoCal Project Owners”).
     E. GP II LLC is the sole general partner of (and owns an 0.5% economic
interest in) and POP Mezz is the sole limited partner of (and owns a 99.5%
economic interest in) Carlsbad CC, LP, a Delaware limited partnership (the
“Carlsbad Project Owner” and, together with the SoCal Project Owners, the
“Project Owners”) (the Project Owners, together with the Company, GP LLC and POP
Mezz, are also sometimes collectively referred to as the “POP Affiliates” and
each individually as a “POP Affiliate”).
     F. The Project Owners collectively own the Project (as defined in the LLC
Agreement).

 



--------------------------------------------------------------------------------



 



     G. Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of Seller’s Membership Interest in the Company upon the terms
and conditions set forth in this Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
AGREEMENT
     1. Purchase, Sale and Assignment of Seller’s Membership Interest. Purchaser
hereby agrees to, and hereby does, purchase and acquire from Seller, and Seller
hereby agrees to, and hereby does, sell, transfer and convey to Purchaser, all
of the Seller’s right, title and interest in and to the Seller’s Membership
Interest, subject to and in accordance with the terms and conditions of this
Agreement (the “Assignment”), which Assignment shall be and hereby is effective
as of the Effective Date of this Agreement. The term “Seller’s Membership
Interest” includes, without limitation: (a) all of Seller’s right, title and
interest in and to the Seller’s Membership Interest, including all capital,
profits, losses and distributions of cash flow of the Company relating thereto;
(b) Seller’s entitlement to any priority returns with respect thereto (including
amounts attributable to the STIRR Preferred Return Account and/or Minimum Profit
Amounts, as each term is defined in the LLC Agreement), if any, from the
Company; and (c) any and all other rights, privileges, preferences and
obligations granted to Seller or that Seller may have or hold in the Company
with respect to such Seller’s Membership Interest, including, but not limited
to, the rights, privileges, preferences and obligations granted to and/or
imposed upon the Managing Member (provided, however, that Purchaser’s rights
with respect to any Minimum Profit Amounts shall begin only with such Minimum
Profit Amounts as accrue pursuant to the LLC Agreement beginning with the last
business day of August, 2008, with any such prior accrued amounts being for the
benefit of the Seller).
     2. Form of Assignment. Concurrently herewith, Seller and Purchaser shall
each execute and deliver counterparts of the Assignment of Membership Interests
in the form attached hereto as Exhibit A (the “Assignment Instrument”).
     3. Purchase Price. As consideration for the Assignment, on and as of the
Effective Date, Purchaser shall pay to Seller the sum of Four Million Two
Hundred Forty-Three Nine Hundred Eighteen Dollars and No Cents ($4,243,918.00)
(the “Purchase Price”). The Purchase Price shall be payable by Purchaser to
Seller by delivery to Seller of a Promissory Note in the amount of the Purchase
Price, in the form attached here to as Exhibit B. The Promissory Note shall at
all times be an unsecured obligation of the maker thereunder.
     4. Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser that the following matters are true and correct as of the
Effective Date and covenants as follows:
          4.1 Seller’s Membership Interest. Seller owns the Seller’s Membership
Interest, free and clear of any and all liens, encumbrances and interests of any
third parties. Seller has good right and lawful authority to assign, transfer
and deliver the Seller’s Membership Interest and the Assignment Instrument as
provided herein.

2



--------------------------------------------------------------------------------



 



          4.2 Title to Project. The Company owns (both beneficially and of
record) all of the issued and outstanding membership interests of POP Mezz, free
and clear of any and all liens, encumbrances and interests of any third parties.
POP Mezz owns (both beneficially and of record) all of the issued and
outstanding membership interests of both GP LLC and GP II LLC, in each case,
free and clear of any and all liens, encumbrances and interests of any third
parties. POP Mezz owns (both beneficially and of record) all of the issued and
outstanding limited partnership interests of each Project Owner, free and clear
of any and all liens, encumbrances and interests of any third parties. GP LLC
owns (both beneficially and of record) all of the general partnership interests
in each SoCal Project Owner, free and clear of any and all liens, encumbrances
and interests of any third parties. GP II LLC owns (both beneficially and of
record) all of the general partnership interests in the Carlsbad Project Owner,
free and clear of any and all liens, encumbrances and interests of any third
parties. The Project Owners own fee simple title to the Project, subject only to
the Permitted Exceptions (as defined in Section 8.1, below).
          4.3 Seller’s Deliveries. All items delivered by Seller pursuant to
this Agreement, are, to Seller’s knowledge, true, accurate, correct and complete
in all material respects, and fairly present the information set forth in a
manner that is not materially misleading. Seller has delivered or made available
to Purchaser copies of all of the material Leases and other material agreements
relating to or affecting the ownership and operation of the Project and to
Seller’s knowledge, such copies are true and complete.
          4.4 Defaults. To Seller’s knowledge, neither the execution of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will: (a) conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, any agreement or
instrument to which the Seller and/or any POP Affiliate is a party or by which
the Seller and/or any POP Affiliate or the Project is bound, (b) violate any
restriction, requirement, covenant or condition to which Seller and/or any POP
Affiliate is subject or by which Seller and/or any POP Affiliate or the Project
is bound, (c) constitute a violation of any applicable code, resolution, law,
statute, regulation, ordinance, rule, judgment, decree or order applicable to
the Seller and/or any POP Affiliate, or (d) result in the cancellation of any
contract or Lease pertaining to the Project; except in any instance in any of
(a) — (d) such as would not have a Material Adverse Effect. To Seller’s
knowledge, no authorization, approval or other action by and, no notice to or
filing with, any Governmental Authority is required for assignment and transfer
of the Seller’s Membership Interest to Purchaser hereunder or for the execution
or delivery of the Assignment Instrument.
          4.5 Contracts. To Seller’s knowledge, and except with respect to
property management agreements and other service agreements that are normal and
customary for the operation of the Project, there are no contracts relating to
the management, leasing, operation, maintenance or repair of the Project, except
those which may be terminated without penalty or other payment by one or more of
the Project Owners (or its assignee, including Purchaser, or successor) upon no
more than thirty (30) days’ prior notice.
          4.6 Leases. With respect to each Lease and to Seller’s knowledge:

3



--------------------------------------------------------------------------------



 



               (a) such Lease is legal, valid, binding, enforceable and in full
force and effect in accordance with its respective terms, subject to the
qualification that the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws,
now or hereafter in effect, affecting creditors’ rights generally, and except
that the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding for the
enforcement thereof may be brought and further subject to any other legal
defenses to enforcement that may be available to the lessor thereunder;
               (b) neither the landlord under such Lease nor any other party to
such Lease is in breach or default (subject to applicable notice and cure
periods) that would have a Material Adverse Effect; and no event has occurred
that permits termination, modification or acceleration, such that any such
termination, modification or acceleration would have a Material Adverse Effect;
               (c) neither the landlord under the Lease nor any other party to
such Lease has repudiated (in writing) any provision thereof, such that any such
repudiation would have a Material Adverse Effect;
               (d) neither Seller nor any POP Affiliate has received any written
notice of any pending disputes under such Lease, nor is there any forbearance
program in effect as to such Lease, such that any such dispute or forbearance
program would have a Material Adverse Effect; and
               (e) neither Seller, the Company, POP Mezz, GP LLC, nor the
Project Owners have received any written notice from any governmental authority
having jurisdiction over the Project (“Governmental Authority”) alleging the
failure of either or both of the Project and the tenant under the applicable
Lease to comply with all applicable laws, rules and regulations in all material
respects, such that any such failure would have a Material Adverse Effect.
          4.7 Physical Condition. To Seller’s knowledge, all of the Improvements
(as defined in the LLC Agreement) that are material to the operation of the
Project are in good operating condition and repair, subject only to ordinary
wear and tear, maintenance and capital expenditures in the ordinary and normal
course of the ownership and operation of the Project. To Seller’s knowledge,
there is no existing patent or latent structural or other physical defect or
deficiency in the condition of the Project, or any component or portion thereof,
that would have a Material Adverse Effect.
          4.8 Compliance with Laws and Codes. To Seller’s knowledge, the
Project, and the use and operation thereof, is (or the use and operation of any
component, portion or area of the Project is) in material compliance with
applicable municipal and other governmental laws, ordinances, regulations,
codes. Each of the Project Owners possesses the material licenses, permits and
authorizations for the use, occupancy and operation of its respective portion of
the Project as it is presently being operated, except where such violation or
failure would not have a Material Adverse Effect. To Seller’s knowledge, no
notice, citation, summons or order has been issued, nor has Seller or any POP
Affiliate received any written notice from any Governmental

4



--------------------------------------------------------------------------------



 



Authority that any investigation or review is pending or threatened by such
Governmental Authority with respect to any alleged violation by either of the
Project Owners of any such laws, statutes, rules, regulations or orders, except
where the failure to comply with the same would not have a Material Adverse
Effect.
          4.9 Litigation. There are no pending, or to Seller’s knowledge,
threatened judicial, municipal or administrative proceedings affecting the
Project or against either of the Project Owners affecting the use, ownership or
operation of the Project or any portion thereof, except in any such case as
would not have a Material Adverse Effect.
          4.10 Insurance. The Project Owners now have in force customary
insurance relating to the Project, or as may be required by any lender in
connection with the Property Indebtedness with respect to the Project (the
“Insurance”). To Seller’s knowledge, none of the Project Owners have received
any written notice of cancellation or non-renewal with respect to, or
disallowance of any claim for any matter related to the Project under, any
policy evidencing the Insurance.
          4.11 Authority. Seller has obtained all necessary consents for the
execution and delivery of this Agreement and the Member Instrument by Seller.
The performance of this Agreement by Seller has been duly authorized by Seller
and this Agreement is the valid and binding obligation of Seller and enforceable
against Seller in accordance with its terms, except to the extent enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principals and doctrines of general
application.
          4.12 Environmental Matters.
               (a) To Seller’s knowledge, there is no Environmental Claim (as
hereinafter defined) pending or threatened against (i) the Project or (ii) any
of the Project Owners that relates to the Project and that would have a Material
Adverse Effect.
               (b) To the knowledge of Seller, there are no past (during the
period of time in which the Project Owners have had an interest in the Project)
or present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the handling, manufacture, treatment, storage,
use, generation, release, emission, discharge, presence or disposal of any
Hazardous Substances (as hereinafter defined), either collectively,
individually, or severally, that constitute a violation of any Environmental
Laws and that would have a Material Adverse Effect.
               (c) To the knowledge of Seller, there has been no release of any
Hazardous Substance on, in, at, under or from the Project during the period of
time that the Project Owners have held an interest in the Project, which release
would have a Material Adverse Effect.
               (d) To the knowledge of Seller: (i) there are no above ground or
underground storage tanks currently located on any Land on which the Project is
situated, such that the existence thereof would have a Material Adverse Effect;
and (ii) there are no friable

5



--------------------------------------------------------------------------------



 



asbestos or friable asbestos containing materials on the Project, such that the
existence thereof would have a Material Adverse Effect.
               (e) Seller has no knowledge of any release, discharge, spillage,
uncontrolled loss, seepage or filtration of oil, petroleum or chemical liquids
or solids, liquid or gaseous products or any hazardous waste or hazardous
substance (as those terms are used in the Comprehensive Environmental Response,
Compensation and Liability Act of 1986, as amended, the Resource Conservation
and Recovery Act of 1976, as amended, or in any other applicable federal, state
or local laws, ordinances, rules or regulations relating to protection of public
health, safety or the environment, as such laws may be amended from time to
time) at, upon, under or within the Project that would have a Material Adverse
Effect.
          4.13 Rent Roll. Seller has delivered to Purchaser rent rolls for the
Project on Seller’s usual and customary form, which rent rolls are true, correct
and complete in all material respects.
          4.14 United States Person. Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended.
          4.15 Condemnation. Seller has no knowledge of pending or contemplated
condemnation or other governmental taking proceedings affecting all or any part
of the Project.
          4.16 Disclosure. To Seller’s knowledge, no representation or warranty
in this Agreement, no exhibit attached hereto with respect to the Project, and
no schedule contained in this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary in order to make the
statements contained therein not misleading, or necessary in order to provide
Purchaser with adequate information as to the Project and the management,
operation, maintenance and repair thereof. To Seller’s knowledge, there is no
fact known to Seller which has, or which, to Seller’s knowledge, could
reasonably have been foreseen by Seller as likely to have, a Material Adverse
Effect on the management, operation, maintenance and repair of the Project which
has not been disclosed herein, in any schedule attached hereto, or in any
written document furnished by Seller to Purchaser under this Agreement or in
connection with the transactions contemplated hereby.
          4.17 Financial Statement. Attached hereto as Exhibit C is a balance
sheet which shows, on a consolidated basis, all of the material assets and
liabilities of the Company and the POP Affiliates as of the Effective Date.
          4.18 Tax-Related Issues. To the knowledge of Seller, each POP
Affiliate has timely filed with the appropriate taxing authorities all returns
(including without limitation informational returns and other material
information) in respect of Federal, State and local taxes (collectively “Taxes”)
required to be filed through the date hereof (and for which an extension has not
been obtained) and Seller will timely file any such returns required to be filed
(a) on or prior to the Effective Date and (b) with respect to all periods ending
on or before the Effective Date. The returns and other information filed (or to
be filed) are complete and accurate in all material respects. All material Taxes
of each POP Affiliate which are or were due and owing on or before the Effective
Date have been timely paid and, to the knowledge of Seller, no POP

6



--------------------------------------------------------------------------------



 



Affiliate has any material liability for Taxes in excess of the amounts so paid.
All material Taxes that any POP Affiliate has been required on or before the
Effective Date to collect or withhold have been duly collected or withheld and,
to the extent required to be paid on or before the Effective Date have been duly
paid to the proper taxing authority and no material deficiencies for Taxes of
any POP Affiliate have been claimed, proposed or assessed by any taxing or other
Governmental Authority. There are no pending or, to Seller’s knowledge,
threatened audits, investigations or claims for or relating to any material
additional liability to any POP Affiliate in respect of Taxes, and there are no
matters under discussion with any governmental authorities with respect to Taxes
that in reasonable judgment of Seller, is likely to result in a material
additional liability for Taxes. To the knowledge of Seller, there are no liens
for Taxes (other than for current Taxes not yet due and payable) on any of the
assets of any POP Affiliate. Seller is a United States person within the meaning
of Section 7701 of the Code.
          4.19 No Other Representation or Warranty. Except as expressly set
forth in this Section 4, Seller makes no express or implied warranty of any kind
whatsoever. ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE ARE EXPRESSLY EXCLUDED AND EXCEPT TO THE LIMITED AND SPECIFIC
EXTENT PROVIDED HEREIN OR IN THE MASTER AGREEMENT TO THE CONTRARY, CONTRIBUTION
OF THE PROJECT IS ON A STRICT “AS-IS” BASIS. Subject to Seller’s representations
and warranties in this Section 4, Purchaser hereby acknowledges that Purchaser
has, to the extent desired and deemed consistent with good commercial practice
and at Purchaser’s sole cost and expense, completed an investigation and
inspection of the Project including, without limitation, such investigations to
determine whether or not Purchaser has the necessary governmental approvals to
utilize the Project for Purchaser’s proposed use, investigations regarding lot
line/boundary line adjustments affecting the Project and
compliance/non-compliance of the Project with applicable setback requirements
(including, without limitation, side yard setbacks), such investigations to
determine whether or not the necessary utilities are in order to support
Purchaser’s proposed use, such soils, engineering and environmental studies as
may be necessary to assess the condition of the Project and the suitability of
the Project for Purchaser’s intended uses, and
inspection(s) of the structure, roof, heating, ventilation, air conditioning,
electrical and plumbing systems and other components of the Building, the
parking areas and other common areas located in, on or about the Project. The
foregoing acknowledgment by Purchaser shall not be deemed to waive or qualify
Seller’s representations and warranties in this Section 4.
     5. Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants to Seller that as of the Effective Date:
          5.1 Purchaser has all requisite power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder and
consummate the transactions contemplated hereby. All requisite partnership and
other actions have been taken to authorize and approve the execution, delivery
and performance by Purchaser of this Agreement and the transactions contemplated
hereby.
          5.2 The execution, delivery and performance by Purchaser of this
Agreement, and the consummation of the transactions contemplated hereby, will
not (a) violate any provision of the organizational documents of Purchaser;
(b) violate, conflict with or result in a breach of or

7



--------------------------------------------------------------------------------



 



default under any term or provisions of any contract or agreement to which
Purchaser is a party or by or to which Purchaser or any of its assets or
properties are or may be bound or subject; or (c) violate any order, judgment,
injunction, award or decree of any court or arbitration body, or any
governmental, administrative or regulatory authority or any other body, by or to
which Purchaser is or may be bound.
     6. Survival. Unless expressly provided otherwise in another part of this
Agreement, all representations and warranties made in this Agreement by Seller
or Purchaser shall survive the Closing for a period of one hundred twenty
(120) days, and in the event that Purchaser determines (acting in good faith)
that a breach of anyone or more of such representations or warranties occurred
prior to Closing, then, in order to preserve its claim, Purchaser shall be
required to file suit against Seller in connection with such breach within the
aforesaid one hundred twenty (120) day survival period. If Purchaser fails to
timely comply with the foregoing sentence, then Purchaser shall automatically be
deemed to have irrevocably waived its right to any remedy with respect to any
representation or warranty allegedly breached (prior to Closing) by Seller. As
used in this Agreement with respect to any representation or warranty, the
“knowledge” of Seller refers to the actual knowledge of any or all of Jay H.
Shidler, Lawrence J. Taff and James C. Reynolds.
     7. Availability of Records; Audit Representation Letter. Upon Purchaser’s
request, for a period of two (2) years after Effective Date, Seller shall make
its records (financial or otherwise) maintained in connection with the ownership
and operation of Seller’s interest in the Project (the “Records”) available to
Purchaser for inspection, copying and audit by Purchaser’s designated
accountants, as reasonably necessary in order for Purchaser (or any of its
affiliates) to comply with any SEC or similar reporting obligations imposed upon
Purchaser (or any of its affiliates). Without limitation of the foregoing in
this Section 7, Seller agrees to abide by the terms of Exhibit D attached
hereto. At any time within two (2) years after the Effective Date, Seller
further agrees to provide to Purchaser’s designated independent auditor, upon
request of Purchaser or such auditor: (a) access (to the same extent to which
Purchaser would be entitled to such access) to the books and records of the
Project and all related information (including the information listed on
Exhibit D) regarding the period for which Purchaser is required to have the
Project audited under the regulations of the Securities and Exchange Commission,
and (b) a representation letter delivered by each managing agent of the Project
regarding the books and records of the Project, in substantially the form as
attached hereto as Exhibit E.
     8. Miscellaneous.
          8.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the meanings provided below:
               (a) “Environmental Claim” means any claim, order, investigation,
action, suit, proceeding, injunction, demand, citation, summons, directive,
fine, penalty, assessment or violation of or under any Environmental Laws,
including, without limitation, any claim, order, investigation, action, suit,
proceeding, injunction, demand, citation, summons, directive, fine, penalty,
assessment or violation brought or issued by any Governmental Authority, and any
written notice advising any of the Project Owners of any of the foregoing or of
any fact, event or condition that is the basis for the assertion of any of the
foregoing.

8



--------------------------------------------------------------------------------



 



               (b) “Environmental Laws” means all applicable laws, statutes,
enactments, orders, regulations, rules and ordinances of any Governmental
Authority relating to pollution or protection of human health, safety, the
environment, natural resources or laws relating to releases or threatened
releases of Hazardous Substances into the indoor or outdoor environment
(including, without limitation, ambient air, surface water, groundwater, land,
surface and subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, release, transport or
handling of Hazardous Substances, including, without limitation (as applicable),
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. §9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
App. §1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §6901
et seq.), the Clean Water Act (33 U.S.C. §1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et
seq.), and the Occupational Safety and Health Act (29 U.S.C. §653 et seq.), all
as amended from time to time and the regulations promulgated pursuant thereto.
               (c) “Hazardous Substances” means any chemicals, materials or
substances which are defined or regulated as dangerous, toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous or as a pollutant or contaminant under any Environmental
Law, including but not limited to urea-formaldehyde, polychlorinated biphenyls,
asbestos or asbestos-containing materials, petroleum and petroleum products.
               (d) “Material Adverse Effect” shall mean an effect that would
reasonably be expected to be material and adverse to the financial condition,
business, or results of operations of Seller, the POP Affiliates or the Project,
or that would materially and adversely affect the ability of Seller and
Purchaser to consummate the transactions hereunder.
               (e) “Permitted Exceptions” shall mean:
     (1) real estate taxes and assessments not yet due and payable;
     (2) covenants, restrictions, easements and other similar agreements,
provided that the same are not violated by existing improvements or the current
use and operation of the Project, or if so violated that the same do not
materially impair the value of the Project and that the violation of the same
will not result in a forfeiture or reversion of title;
     (3) zoning laws, ordinances and regulations, building codes and other
governmental laws, regulations, rules and orders affecting the Project, provided
that the same are not violated by existing improvements or the current use and
operation of the Project, or if so violated that the same do not materially
impair the value of the Project or that such violation will not result in a
forfeiture or reversion of title;
     (4) any minor imperfection of title which (a) does not affect the current
use, operation or enjoyment of the Project, (b) does not render title

9



--------------------------------------------------------------------------------



 



to the Project unmarketable or uninsurable, and (c) does not materially impair
the value of the Project;
     (5) The unpaid mortgage debts currently secured by the Project;
     (6) any Leases with respect to the Project; and
     (7) any encroachments or any other matters evidenced by an owner’s title
insurance policy in the name of any Project Owner or as disclosed by an existing
survey procured by or on behalf of any Project Owner.
          8.2 Entire Agreement. This Agreement, including the Exhibits referred
to herein, constitutes the entire contract between the parties with respect to
the subject matter covered by this Agreement. This Agreement supersedes all
previous representations, arrangements, agreements and understandings by and
among the parties with respect to the subject matter covered by this Agreement,
and any such representations, arrangements, agreements and understandings are
hereby cancelled and terminated in all respects. This Agreement may not be
amended, changed or modified except by a writing duly executed by the Purchaser
and Seller.
          8.3 Severability. If any provision of this Agreement, or any portion
of any such provision, is held to be unenforceable or invalid, the remaining
provisions and portions shall nevertheless be carried into effect.
          8.4 Remedies. All rights and remedies of the parties are separate and
cumulative, and no one of them, whether exercised or not, shall be deemed to be
to the exclusion of or to limit or prejudice any other legal or equitable rights
or remedies which the parties may have, except as otherwise expressly limited
herein. Subject to the limitations or remedies imposed elsewhere in this
Agreement, the parties shall not be deemed to waive any of their rights or
remedies thereunder, unless such waiver is in writing and signed by the party to
be bound. No delay or omission on the part of either party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on anyone occasion shall not be construed as a bar or
waiver of any right or remedy on any future occasion.
          8.5 Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.
          8.6 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same agreement. This Agreement may be executed and
delivered by facsimile transmission with the same force and effect as an
ink-signed document.
          8.7 Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by and interpreted in accordance with the laws (other than that body of
law relating to conflicts of law) of the State of Delaware. The proper venue for
any claims, causes of action or

10



--------------------------------------------------------------------------------



 



other proceedings concerning this Agreement shall be in the state and federal
courts located in the State of California.
          8.8 No Third Party Beneficiary. This Agreement creates rights and
duties only between the parties, and no third party is or shall be deemed to be
or shall have any rights as a third party beneficiary, except as explicitly set
forth herein.
          8.9 Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective successors, assigns and
legal and personal representatives.
          8.10 Notices. All notices required or permitted hereunder shall be
given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United Sates mail, postage prepaid, return
receipt requested, (b) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, or
(c) telecopier (with answer back acknowledged), addressed as follows (or such
other address and person or entity as shall be designated from time to time by
any party hereto, as the case may be, to the other parties hereto in the manner
proved for in this Section 5.10:

         
 
  If to Seller:   STIRR SoCal Portfolio II, LLC
 
      10188 Telesis Court, Suite 222
 
      San Diego, California 92121
 
      Attention: James R. Ingebritsen or Matthew J. Root
 
       
 
  If to Purchaser:   Pacific Office Properties, L.P,
 
      233 Wilshire Boulevard, Suite 830
 
      Santa Monica, California 90401
 
      Attention: James M. Kasim
 
       
 
  If to Company:   POP SoCal Partners, LLC
 
      10188 Telesis Court, Suite 222
 
      San Diego, California 92121
 
      Attention: James M. Kasim

[Remainder of Page Intentionally Left Blank]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

                      SELLER:    
 
                    STIRR SOCAL PORTFOLIO II, LLC         a Delaware limited
liability company    
 
                    By:   JCR Manager, LLC             a Delaware limited
liability company             Its Manager    
 
               
 
      By:   /s/ James Reynolds    
 
      Its:  
 
MANAGER    

                      PURCHASER:    
 
                    PACIFIC OFFICE PROPERTIES, L.P.         a Delaware limited
partnership    
 
                    By:   Pacific Office Properties Trust, Inc.             a
Maryland corporation             Its General Partner    
 
               
 
      By: /s/ James M. Kasim    
 
     
 
   
 
             Name:  
 
James M. Kasim    
 
             Its: Chief Financial Officer    

CONSENTED TO:
POP SOCAL PARTNERS, LLC
a Delaware limited liability company

                      By:   STIRR SoCal Portfolio II, LLC             a Delaware
limited liability company         Its Managing Member    
 
                        By: JCR Manager, LLC             a Delaware limited
liability company             Its Manager    
 
               
 
      By:   /s/ James Reynolds    
 
      Its:  
 
MANAGER    

[Signature Page to Membership Interest Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE OF EXHIBITS

A.   Assignment Instrument   B.   Promissory Note   C.   Balance Sheet   D.  
SEC Reporting Requirements   E.   Form of Audit Representation Letter

[Schedule of Exhibits]

 